DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a two-terminal resistive memory element having a first electrode and a second electrode, wherein an electrical current flowing between the first electrode to the second electrode switches the memory state of the memory element; the selector transistor having a first electrode coupled to the first electrode of the memory element, a second electrode coupled to receive a source-line voltage and a control terminal coupled to receive a gate voltage, wherein the selector transistor comprises: a semiconductor substrate having a surface; a semiconductor pillar structure formed on the semiconductor substrate and being integral to the selector transistor…wherein the semiconductor pillar structure includes a first doped region forming the first electrode and a second doped region forming the second electrode of the selector transistor…” as recited in claims 1 and 10.
Hwang et al. (US 20130105876 A1, hereinafter Hwang), the closest reference, discloses a three-dimensional transistor structure, (FIGS. 2-15) comprising: 
a semiconductor substrate (substrate 100) having a surface; (See at least FIG. 4) 
a semiconductor pillar structure (semiconductor pillar 220 of selection structure 200) formed on the semiconductor substrate, the semiconductor pillar having a first dimension (dimension between furthest corners of octagon, see FIG. 2) parallel with the surface of the semiconductor substrate and a second dimension parallel with the semiconductor substrate…, wherein the first and second dimensions are unequal with one another; (See at least FIG. 2, wherein the two dimensions of the pillar parallel to the top surface of the substrate are unequal)
a gate dielectric layer (gate dielectric 250) surrounding the semiconductor pillar structure; and 
an electrically conductive gate structure (at least gate selection line 231) surrounding the semiconductor pillar structure and the gate dielectric layer.  (See FIGS. 2 and 4) 
However, while Hwang discloses different dimensions of the pillar and a memory device (See at least Paragraph [0005]) and teaches using an MRAM, Hwang does not explicitly teach the two different dimensions being perpendicular to each other, wherein the three-dimensional transistor structure has one end electronically connected to a magnetic tunnel junction (MTJ) element, wherein the MTJ element comprises a magnetic free layer that is switched from a first direction to a second direction during a read operation by applying a current through the three-dimensional transistor structure, the current being determined based on a length of a longer dimension of the first and second dimensions of the semiconductor pillar.
Levi et al. (US 20120146166 A1, hereinafter Levi) teaches the semiconductor pillar having a first dimension parallel with the surface of the semiconductor substrate and a second dimension parallel with the semiconductor substrate and perpendicular to the first dimension, wherein the first and second dimensions are unequal with one another. (Paragraph [0029]: “However, it is contemplated that the contours of the MRAM cell 102 and the pillar 116 can be formed with other shapes, such as elliptical, square-shaped, rectangular, and other polygonal or non-polygonal shapes. In the case of a non-circular shape. W can correspond to, for example, a largest lateral extent of the non-circular shape, such as a major axis in the case of an elliptical shape.” Wherein an elliptical shape has two dimensions perpendicular with each other that are unequal.  It should be noted that It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A.  In the instant case, the oval shape of Hwang in view of Levi would not perform differently than the device of the current claim.)
wherein the three-dimensional transistor structure (top of protruding portion of substrate 122 between dielectric 124) has one end electronically connected to a magnetic tunnel junction (MTJ) element, (MTJ 102) wherein the MTJ element comprises a magnetic free layer (at least storage layer 104).
It should be noted that the limitation “that is switched from a first direction to a second direction during a read operation by applying a current through the three-dimensional transistor structure,” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. a) In the instant case, Hwang in view of Levi teaches all of the structural limitations.
However, while Hwang teaches wherein the memory element is a two terminal resistive memory element. (See FIG. 15 and Paragraph [0091]: “Embodiments of the inventive subject matter are not limited thereto. For example, as shown in FIG. 15, each of the memory elements ME may further include two-terminal rectifying devices...”), Hwang in view of Levi does not explicitly teach at least “a two-terminal resistive memory element having a first electrode and a second electrode, wherein an electrical current flowing between the first electrode to the second electrode switches the memory state of the memory element; the selector transistor having a first electrode coupled to the first electrode of the memory element, a second electrode coupled to receive a source-line voltage and a control terminal coupled to receive a gate voltage, wherein the selector transistor comprises: a semiconductor substrate having a surface; a semiconductor pillar structure formed on the semiconductor substrate and being integral to the selector transistor…wherein the semiconductor pillar structure includes a first doped region forming the first electrode and a second doped region forming the second electrode of the selector transistor…” as recited in claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812